IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-18-00060-CV

                        IN RE DOUBLE DIAMOND, INC.


                                 Original Proceeding



                           MEMORANDUM OPINION


       Relator, Double Diamond, Inc., and real party in interest, White Bluff Property

Owners Association, Inc., have informed this Court that they have settled their dispute

in appellate cause number 10-18-00060-CV. Specifically, the parties filed a “Joint Motion

to Vacate and Dismiss,” requesting that we: (1) lift the abatement currently in place in

this original proceeding; (2) vacate the trial court’s orders dated October 30, 2017,

December 7, 2017, and January 9, 2018; (3) remand to the trial court for entry of take-

nothing judgments dismissing all claims with prejudice; (4) order that all costs on appeal

shall be borne by the parties or parties incurring the same; and (5) order that this Court’s

mandate shall issue immediately.
       After review, we grant the parties’ “Joint Motion to Vacate and Dismiss” in this

proceeding. Accordingly, we lift the abatement in this proceeding, and without regard

to the merits and effectuating the parties’ settlement agreement, we vacate the trial court’s

October 30, 2017, December 7, 2017, and January 9, 2018 orders and remand to the trial

court for entry of take-nothing judgments “dismissing Appellee’s claims against

Appellant with prejudice and dismissing Appellant’s claims against Appellee with

prejudice.” See TEX. R. APP. P. 42.1(a)(2)(B).

       Relying on the parties’ settlement agreement, as articulated in the parties’ joint

motion in this case, we order that each party bear their own costs of court and the costs

of this proceeding shall be paid by the party incurring same. See id. at R. 42.1(a)(2)(A),

(d), 43.4. And furthermore, we order that this Court’s mandate in this proceeding shall

issue immediately.




                                                  AL SCOGGINS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; orders vacated; proceeding remanded
Opinion delivered and filed December 19, 2018
[CV06]




In re Double Diamond, Inc.                                                             Page 2
In re Double Diamond, Inc.   Page 3